

	

		II

		109th CONGRESS

		1st Session

		S. 889

		IN THE SENATE OF THE UNITED STATES

		

			April 21, 2005

			Mrs. Feinstein (for

			 herself, Ms. Snowe,

			 Mr. Corzine, Mr. Leahy, Mr.

			 Jeffords, Mr. Schumer,

			 Ms. Collins, Mr. Durbin, and Ms.

			 Cantwell) introduced the following bill; which was read twice and

			 referred to the Committee on Commerce,

			 Science, and Transportation

		

		A BILL

		To amend title 49, United States Code, to

		  require phased increases in the fuel efficiency standards applicable to light

		  trucks, to require fuel economy standards for automobiles up to 10,000 pounds

		  gross vehicle weight, to increase the fuel economy of the Federal fleet of

		  vehicles, and for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Automobile Fuel Economy Act of

			 2005.

		2.Increased average fuel

			 economy standard for light trucks

			(a)Definition of

			 light truckSection 32901(a)

			 of title 49, United States Code, is amended—

				(1)in each of paragraphs (1) through (14), by

			 striking the period at the end and inserting a semicolon;

				(2)in paragraph (15), by striking the period

			 at the end and inserting ; and;

				(3)by redesignating paragraphs (12) through

			 (16) as paragraphs (13) through (17), respectively; and

				(4)by inserting after paragraph (11) the

			 following:

					

						(12)light truck has the meaning

				given that term in regulations prescribed by the Secretary of Transportation in

				the administration of this

				chapter;

						.

				(b)Requirement for

			 increased standardSection

			 32902(a) of title 49, United States Code, is amended—

				(1)by inserting (1) after

			 Automobiles.—;

				(2)by striking The Secretary

			 and inserting Subject to paragraph (2), the Secretary;

			 and

				(3)by adding at the end the following:

					

						(2)The average fuel economy standard for light

				trucks manufactured by a manufacturer may not be less than—

							(A)23.5 miles per gallon for model year

				2008;

							(B)24.8 miles per gallon for model year

				2009;

							(C)26.1 miles per gallon for model year 2010;

				and

							(D)27.5 miles per gallon for model year 2011

				and each model year

				thereafter.

							.

				(c)ApplicabilitySection 32902(a)(2) of title 49, United

			 States Code, as added by subsection (b)(3), shall not apply with respect to

			 light trucks manufactured before model year 2009.

			3.Fuel economy standards

			 for automobiles up to 10,000 pounds gross vehicle weight

			(a)Vehicles

			 defined as automobilesSection 32901(a)(3) of title 49, United

			 States Code, is amended by striking rated at— and all that

			 follows and inserting rated at not more than 10,000 pounds gross vehicle

			 weight..

			(b)Effective

			 dateThe amendment made by

			 subsection (a) shall take effect on January 1, 2011.

			4.Fuel economy of the

			 Federal fleet of vehicles

			(a)DefinitionsIn this section—

				(1)the term class of vehicles

			 means a class of vehicles for which an average fuel economy standard is in

			 effect under chapter 329 of title 49, United States Code;

				(2)the term executive agency has

			 the meaning given the term in section 4(1) of the Office of Federal Procurement

			 Policy Act (41

			 U.S.C. 403(1)); and

				(3)the term new vehicle, with

			 respect to the fleet of vehicles of an executive agency, means a vehicle

			 procured by or for the agency after September 30, 2007.

				(b)Baseline

			 average fuel economyThe head

			 of each executive agency shall determine the average fuel economy for all of

			 the vehicles in each class of vehicles in the agency’s fleet of vehicles in

			 fiscal year 2006.

			(c)Increase of

			 average fuel economyThe head

			 of each executive agency shall manage the procurement of vehicles in each class

			 of vehicles for that agency to ensure that—

				(1)not later than September 30, 2008, the

			 average fuel economy of the new vehicles in the agency’s fleet of vehicles in

			 each class of vehicles is not less than 3 miles per gallon higher than the

			 baseline average fuel economy determined for that class; and

				(2)not later than September 30, 2011, the

			 average fuel economy of the new vehicles in the agency’s fleet of vehicles in

			 each class of vehicles is not less than 6 miles per gallon higher than the

			 baseline average fuel economy determined for that class.

				(d)Calculation of

			 average fuel economyFor

			 purposes of this section—

				(1)average fuel economy shall be calculated in

			 accordance with guidance prescribed by the Secretary of Transportation for the

			 implementation of this section; and

				(2)average fuel economy calculated under

			 subsection (b) for an agency’s vehicles in a class of vehicles shall be the

			 baseline average fuel economy for the agency’s fleet of vehicles in that

			 class.

				

